DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Response dated September 12, 2022.  Claims 1-18 are presently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1 and 10 recite “verify the information is capable of being safely demonstrated”; however, nowhere in the specification does it define what comprises an “demonstrated” nor does it provide any examples of what would comprise an “demonstrated”.  

Claims 2-9 and 11-18 are rejected for the same foregoing deficiencies as they depend upon, and incorporate, the features of claims 1 and 10, respectively.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “safely” in claims 1 and 11 is a relative term which renders the claim indefinite. The term “safely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 1 and 11 recite “verify the information is capable of being safely demonstrated”; however, after review of the Specification, it is unclear what is meant by “demonstrated”.

Claims 2-9 and 11-18 are rejected for the same foregoing deficiencies as they depend upon, and incorporate, the features of claims 1 and 10, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable based upon U.S. Patent Publication No. 2010/0217494, to Heft et al. (hereinafter Heft), in view of U.S. Patent Publication No. 2020/0409368, to Caldwell et al. (hereinafter Caldwell), in further view of U.S. Patent Publication No. 2014/0129075, to Carleton.

As per claim 1, and similarly with respect to claim 10, Heft discloses a system for an automated vehicle (e.g. see Figs. 1 and 2, Abstract, wherein an ICC human-machine interface 60 for a vehicle is provided), comprising: a user input interface (e.g. see Figs. 1 and 2 and paragraph 0033, wherein ICC human-machine interface 60 includes input operators 63 and in once configuration a one-touch button 63a); and an electronic controller programmed with instructions to operate at least one aspect of the automated vehicle (e.g. see Fig. 1 and paragraph 0035, wherein the vehicle includes an ICC unit 10 configured to control speed of the vehicle through a cruise control), configured to process information input through the user input interface (e.g. see Fig. 1 and paragraph 0033, wherein the one-touch button 63a adjust a speed of the vehicle, via the ICC unit), the information…including data directed to predetermined parameters related to the at least one aspect of the automated vehicle at a predetermined location…(e.g. see para. 0063, wherein the one-touch button 63a allows a user to drive below posted speed limits (i.e. predetermined parameters of the vehicle at a predetermined location).
With respect to information input though the user input including data directed to predetermined parameter related to the at least one aspect of the automated vehicle at a predetermined location and including information related to the predetermined location, Heft further teaches that through the one-though button 63a the user controls the vehicle to always travel 2 mph below posted speed limits, which would be located at predetermined locations (e.g. see para. 0063).
Heft fails to specifically disclose verify the information is capable of being safely demonstrated, and when the electronic controller verifies the information is capable of being safely demonstrated, update and carry out the instructions. However, Caldwell teaches verifying remote control input to determine if the inputted guidance would result in safe operation of an autonomous vehicle prior to conducting the control operation (e.g. see para. 0031). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the cruise control system of Heft to include verifying control input of a user for safety prior to conducting the control for the purpose of reducing user error so as to maintain safety of the vehicle and surrounding environment.
Heft fails to disclose every feature of update the instructions based on the information to alter the least one aspect of the automated vehicle, such that when the automated vehicle encounters the predetermined location, automated behavior of the automated vehicle is updated for the predetermined location.  However, Carleton teaches a cruise control system that includes instructions to maintain a particular speed until arrival to a particular location wherein the instructions are changed to cause the speed of the vehicle to change corresponding to an assigned speed limit at the particular location (e.g. see paragraph 0004).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the cruise control system of Heft to include automated speed changing through a modification of operating instructions of the cruise control system for the purpose of ensure that reduction of speed in reduced speed zones are not overlooked thereby reducing risk of accidents and injury.

As per claim 2, and similarly with respect to claim 11, Heft, as modified by Caldwell and Carleton, teaches the features of claims 1 and 10, respectively, and Heft further discloses wherein the predetermined parameters include steering angle of the automated vehicle or speed of the automated vehicle (e.g. see Fig. 1 and paragraph 0035, wherein the vehicle includes an ICC unit 10 configured to control speed of the vehicle through a cruise control).

As per claim 3, and similarly with respect to claim 12, Heft, as modified by Caldwell and Carleton, teaches the features of claims 1 and 10, respectively, and Heft further discloses wherein the predetermined parameters include approach of the predetermined location or departure of the predetermined location (e.g. the Office notes that changing of the speed limit, based upon activation of the one-touch button 63a, is effectuated as the approaches and departs from a change in speed limit).

As per claim 4, and similarly with respect to claim 13, Heft, as modified by Caldwell and Carleton, teaches the features of claims 1 and 10, respectively, and Heft further discloses wherein the information includes a plurality of ratings related to the least one aspect of the automated vehicle (e.g. the Office notes that ratings would be the selected speeds of the vehicle).

As per claim 5, and similarly with respect to claim 14, Heft, as modified by Caldwell and Carleton, teaches the features of claims 4 and 13, respectively, and Heft further discloses wherein the electronic controller is configured to determine whether the least one aspect of the automated vehicle was operated satisfactorily based on the plurality of ratings (e.g. the Office notes that selection of the speed limit would be installed and checked to ensure that the vehicle drives at the required speed).

As per claim 6, and similarly with respect to claim 15, Heft, as modified by Caldwell and Carleton, teaches the features of claims 1 and 10, respectively, and Heft further discloses wherein the information includes metadata related to the predetermined location (e.g. see Fig. 1 and paragraph 0027, wherein the ICC unit 10 also receives information from navigation system 40, GPS 41 and map database 42 including posted speed limits at various locations).

As per claim 7, and similarly with respect to claim 16, Heft, as modified by Caldwell and Carleton, teaches the features of claims 1 and 10, respectively, and Heft further discloses wherein the metadata includes at least one of geocoordinates or time (e.g. see Fig. 1 and paragraph 0027, wherein the ICC unit 10 also receives information from navigation system 40, GPS 41 and map database 42 including posted speed limits at various locations).

As per claim 8, and similarly with respect to claim 17, Heft, as modified by Caldwell and Carleton, teaches the features of claims 1 and 10, respectively, and Heft further discloses wherein each of the predetermined parameters includes a range of operation (e.g. see the Office note that the range of the speed limit (i.e. predetermined parameter) may comprise a range of acceptable speeds (i.e. +/- .5 mph) or may comprise the added or subtracted desired speed inputted through the input operators 63).

As per claim 9, and similarly with respect to claim 18, Heft, as modified by Caldwell and Carleton, teaches the features of claims 8 and 17, respectively, and Heft further discloses wherein the electronic controller is configured to alter the range of operation each of the predetermined parameters based on the information (e.g. see the Office note that the out alter the vehicle speed, with respect to posted speeds, through the input operators 63).

Response to Arguments
Applicant’s arguments are moot in view of new grounds of rejection necessitated by Applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669